People ex rel. Morrison v Keyser (2021 NY Slip Op 04520)





People ex rel. Morrison v Keyser


2021 NY Slip Op 04520


Decided on July 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 22, 2021

531848
[*1]The People of the State of New York ex rel. Duone Morrison, Petitioner,
vWilliam F. Keyser, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date:June 17, 2021

Before:Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Duone Morrison, Attica, petitioner pro se.
Letitia James, Attorney General, Albany (Frank Brady of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Schick, J.), entered August 5, 2020 in Sullivan County, which denied petitioner's application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
While confined at Sullivan Correctional Facility (hereinafter SCF), petitioner, who is not eligible for parole until 2031, filed a petition for a writ of habeas corpus seeking immediate release, asserting that the conditions and safety practices at SCF placed him at an increased risk of contracting and experiencing serious complications from COVID-19, which constitutes cruel and unusual punishment and deprives him of due process. Supreme Court denied the application. Petitioner appeals.
The Attorney General has advised this Court that petitioner has been transferred to a different correctional facility to continue serving his sentence. As petitioner is no longer in the custody of SCF's superintendent, who is the sole named respondent, or subject to the conditions complained of at SCF, the appeal is moot and must be dismissed (see People ex rel. Williams v Keyser, 194 AD3d 1295, 1296 [2021]).
Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the appeal is dismissed, without costs.